                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KYNDAL GRANT ORANGE,

               Plaintiff,

               v.                                           CASE NO. 18-3141-SAC

LYON COUNTY DETENTION CENTER,

               Defendant.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 3.) Plaintiff is currently incarcerated

at the Lyon County Detention Center in Emporia, Kansas (“LCDC”). Plaintiff alleges that the

LCDC charges a fee for visits and does not allow free visits. Plaintiff claims that he is indigent

and cannot pay for visits. Plaintiff alleges that he is serving a 17-month sentence and will not be

able to see his wife and children during his incarceration. Plaintiff names the LCDC as the sole

Defendant. Plaintiff’s request for relief seeks free visitation and “$50,000 for pain and suffering

and mental anguish.”

       On August 29, 2018, the Court entered a Memorandum and Order and Order to Show

Cause (Doc. 4) (“MOSC”), ordering Plaintiff to show cause by September 28, 2018, why this

case should not be dismissed due to the deficiencies discussed in the MOSC. The Court also

gave Plaintiff until September 28, 2018, to file a complete and proper amended complaint to cure

the deficiencies.

       In the MOSC, the Court notes that Plaintiff’s Complaint names the Lyon County

Detention Center as the sole defendant. Prison and jail facilities are not proper defendants

because none is a “person” subject to suit for money damages under § 1983. See Will v.


                                                1
Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989) (neither state nor state agency is a

“person” which can be sued under § 1983); Davis v. Bruce, 215 F.R.D. 612, 618 (D. Kan. 2003),

aff’d in relevant part, 129 F. App’x 406, 408 (10th Cir. 2005). The Court also found that

Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e).

        Plaintiff has failed to respond to the MOSC by the Court’s deadline. The Court finds that

Plaintiff fails to state a claim for relief as set forth in the Court’s MOSC.

        IT IS THEREFORE ORDERED BY THE COURT that this action is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 5th day of October, 2018.


                                               s/ Sam A. Crow
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                   2
